DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019, 05/14/2020 & 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Group 2 claims 7-10 acknowledged.  Claims 2-6, 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Groups I (claims 1-6 & 11-17, claims 12-17 were missing due to typo, previously claims 1-6 & 11-17 were belong to Group I) & III (claims 8-9), there being no allowable generic or linking claim. Election was made without traverse in Paper No. 05282021.  Restriction is now FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (U.S. 2011/0250485 A1) in view of Yoshida (U.S. 2015/0008885 A1).

Regarding claim 1, Tsukuda ‘485 disclose an apparatus for inspecting defects of a secondary battery (as seen in Figs. 1-3 & 12; par. 0169), the apparatus comprising: a pair of pressing jigs 80 & 71 (see Fig. 12) which press an outer surface of an electrode assembly 50 (see par. 0171) in directions towards each other (pressing plate/jigs 80 & 71 pressing down ass seen in Fig. 12 toward  plate 71) and a plurality of protrusions 81-85 protrude from pressing surfaces of the pair of pressing jigs 80 & 71 (see par. 0207).
Tsukuda ‘485 fails to disclose the a measurement unit via control unit for measuring one of voltage or current or pressure unit or resistance of the electrode assembly 50 when the electrode assembly 50 is pressed by the pair of pressing jigs 80 & 71.
In related art, US 2015/0008885 to Yoshida discloses a similar invention having a  measurement unit 200 for measuring one of voltage or current or pressure unit or resistance of the electrode assembly 100 (see pars. 0031-0031). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsukuda ‘485 to  0030-0031). 

    PNG
    media_image1.png
    464
    787
    media_image1.png
    Greyscale


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda (U.S. 2011/0250485 A1) in view of Yoshida (U.S. 2015/0008885 A1) and further view of Hee et al. (2014-S07681, Korean Application No. 2014-KR-089553, filed July 16, 2014).

As to claims 7-8, Tsukuda & Yoshida fail to disclose the jigs 80 which included a plurality of protrusions protrude 81-85 from pressing surfaces of the pair of pressing jigs 80 & 71, wherein each of the protrusions has a spherical shape, each of the pressing has a mounting groove (see Fig. 1 below, the jig plate 300 is formed with, angular shaped, arc shaped, this meant that angular or arc shaped are groove mount) in which a corresponding one of each of the protrusion is mounted, and the corresponding protrusion is mounted in the mounting groove so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove (mounting groove are arc shape what fit the protrusions of spherical shape as mentioned above).
In related art Hee ‘681 discloses a similar invention having a pair of jigs 230 & 300 of wherein the jig 300  having a plurality of protrusions 310 wherein each of the protrusions has a spherical shape (see Fig. 1 below, wherein 310 of 300 having a spherical shape), each of the pressing 300 has a flat mounting groove via area right under 310 in which a corresponding one of each of the protrusion 310 is mounted, and the corresponding protrusion is mounted in the mounting groove so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing plates or jigs of Tsukuda & Yoshida to be including protrusions with groove mounting as taught by Hee ‘681 as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to modified the pressing area to be pressed by the protrusion to be narrower, therefore to see Hee’s Abstract & Advantage descriptions). 


    PNG
    media_image2.png
    1405
    1088
    media_image2.png
    Greyscale

As to claims 9-10 add the limitation wherein each mounting groove has a depth greater than a radius and less than a diameter of the corresponding protrusion so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove; 
However, It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify groove dimension to receive a depth greater than a radius and less than a diameter of the corresponding protrusion so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove because it has been held that changes in shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

Examiner: 	/Trung Nguyen/-Art 2866
		June 9, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866